Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original claims.
Claims 6-12 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Bucca on 5/25/21.
Cancel claims 12-24.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. 
Claim(s) 6-12 is(are) allowable over the closest prior art: Darms et al. (US 3767620).
Darms (claims, abs., examples, tables) discloses a polyaryletherketoneketone (PEKK) produced by Friedel-Crafts synthesis and comprising reduced amount of 9-phneylenexanthyrol.  In Ex 10-13, the PEKKs (terephthalic chloride: isophthaloyl chloride=7:3)  after chemical reduction of 9-phneylenexanthyrol and melt extrusion with die temperature about 365 °C  (Ex1, 4, 6) show UV absorbance (455nm in dichloroacetic acid 1mg/ml, 0.001/(1.5634+0.001)=about 0.1%) of 0.037-0.175.  
Darms is silent on the claimed inherent viscosity, melt stability, and increased molecular weight of the claimed PEKK after heat treatment.   Darms (Ex.10-11) shows the initial inherent viscosity is 0.85-0.93 measured at 0.5 wt% sulfuric acid solution at 23 °C.  
However, Darms fails to teach the claimed process using a reactive polyaryleneetherkitonekenone and increased inherent viscosity of at least 10% after heating.
Therefore, claims 6-12 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been rendered moot.  It is duly notified the examiner asserts the previous 102/103 rejections of canceled product claims based on product-by-process rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766